 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10   IRVIN MUSGROVE,                                       Case No.: 20-cv-00614-GPC
11                                        Plaintiff,
                                                           ORDER DIRECTING U.S.
12   v.                                                    MARSHAL TO EFFECT SERVICE
                                                           OF SIXTH AMENDED COMPLAINT
13   ANGIE HANIFIN, MARGERY PIERCE,
     KEYSA MACHADO, SUSANA
14                                                         [ECF No. 95.]
     SANDOVAL-SOTO, AND OCEANSIDE
15   HOUSING AUTHORITY,
16                                    Defendants.
17
18         On August 4, 2020, this Court granted Plaintiff’s motion to proceed in forma
19   pauperis (“IFP”). ECF No. 15. On May 12, 2021, the Court dismissed Plaintiff’s Fifth
20   Amended Complaint without prejudice for failure to state a claim pursuant to 28 U.S.C. §
21   1915(e)(2)(B). ECF No. 91. Plaintiff has now filed a Sixth Amended Complaint. ECF
22   No. 95.
23         The Court finds that for the limited purpose of sua sponte screening under 28
24   U.S.C. § 1915(e)(2)(B), Plaintiff has fixed the deficiencies that the Court identified in its
25   previous order at least with respect to the failure to identify the relief Plaintiff requests.
26   As the Court previously found that Plaintiff potentially stated a Rehabilitation Act claim
27   arising from the denial of the Reasonable Accommodation Request relating to ability to
28                                                     1
                                                                                       20-cv-00614-GPC
 1   contact apartment managers, see ECF No. 91, and Plaintiff again alleges those facts in the
 2   Sixth Amended Complaint and specifies that he seeks damages, the Court will not sua
 3   sponte dismiss the case for failure to state a claim at this time.
 4          The Court therefore ORDERS that:
 5          1. The Clerk of Court is DIRECTED to issue a summons with respect to
 6              Plaintiff’s Sixth Amended Complaint (ECF No. 95) upon Defendants. The
 7              Clerk should then provide Plaintiff with the summons. When sending the
 8              summons to Plaintiff, the Clerk of Court should include with the summons: (a)
 9              new blank U.S. Marshal Form 285s for Defendants; (b) a letter instructing
10              Plaintiff on how to complete this Form 285; (c) a certified copy of the Order
11              granting Plaintiff’s motion to proceed in forma pauper (ECF No. 15); (d) a
12              certified copy of the Complaint (ECF No. 95); and (e) copies of the attachments
13              to the Complaint (ECF Nos. 96, 97, 98, 99, 100, 101, 102, 103).1 Together, the
14              summons and additional documents are Plaintiff’s “IFP Package.”
15          2. Plaintiff is DIRECTED to complete the following actions to aid the U.S.
16              Marshal in serving his Complaint:
17                 a. First, upon receiving the IFP Package, Plaintiff must complete the IFP
18                     Package, including the U.S. Marshal Form 285s, as accurately as
19                     possible.
20
21
22   1
       Plaintiff filed a number of documents that appear to be intended as attachments to the Sixth Amended
     Complaint but do not appear on the electronic filing system as attachments. See ECF Nos. 96–103. To
23   ensure that Defendants receive notice of the entire complaint and intended attachments, the Court will
24   direct the Clerk to include ECF Nos. 96, 97, 98, 99, 100, 101, 102, and 103 along with the Sixth
     Amended Complaint (ECF No. 95). The Court informs Plaintiff that going forward, he must file
25   documents and their attachments as a single filing on CM/ECF with attachments, rather than uploading
     attachments as separate filings. See CASD Electronic Case Filing Administrative Policies and
26   Procedures Manual Section 2(g)(2) at 12–13 (“Any supporting memorandum of points and authorities,
     declarations, and exhibits associated with motions, applications, or other requests for ruling by the
27   Court, must be filed as attachments to the motion in the CM/ECF system.”).
28                                                      2
                                                                                             20-cv-00614-GPC
 1              b. Second, Plaintiff must return the completed IFP Package and Form 285s
 2                 to the U.S. Marshal according to the instructions provided by the Clerk’s
 3                 letter.
 4              c. Third, Plaintiff must include on the Form 285s an address where the U.S.
 5                 Marshal can serve Defendants. See S.D. Cal. CivLR 4.1.c.
 6        3. Upon receipt, the U.S. Marshal is ORDERED to serve a copy of the Complaint
 7           and summons upon Defendants as directed by Plaintiff on his completed U.S.
 8           Marshal Form 285s. All costs of service will be advanced by the United States.
 9           See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
10        IT IS SO ORDERED.
11   Dated: June 2, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             3
                                                                               20-cv-00614-GPC
